Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An extension of time under 37 CFR 1.136(a) is required in order to make an examiner’s amendment that places this application in condition for allowance. During a conversation conducted on July 22, 2021, Duke Taylor (Reg. 31,306) requested an extension of time for 1 MONTH(S) and authorized the Director to charge Deposit Account No. 080750 the required fee of $ 200 for this extension and authorized the following examiner’s amendment. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
IN THE CLAIMS:
Claims 22-25 have been cancelled.
In claim 29, line 1, the phrase “The fan group” has been changed to --A group of fans--.
In claim 29, line 4, the phrase “a first and a second” has been changed to --a first control group and a second--.
In claim 29, line 5, the phrase “each group” has been changed to --each control group--.
In claim 29, line 7, the phrase “may be” has been changed to --is--.

	In claim 29, line 8, the phrase “speed, while in effect maintaining a constant overall volumetric flow;” has been changed to --speed;--.
	In claim 29, line 10, the phrase “may be” has been changed to --is--.
	In claim 29, line 11, the phrase “the first and the second control groups” has been changed to --the first control group and the second control group--.
	In claim 29, line 12, the phrase “at all times” has been changed to --at all times, while in effect maintaining a constant overall volumetric flow--.

	The above changes to claims 22-25 have been made to overcome rejections under 35 USC 112(a) and (b). The changes to claim 29 overcome possible objections and rejections under 35 USC 112(b). 

Examiner’s Comment
	Claim 29 is directed to an apparatus which comprises the allowable limitations of method claim 18. Therefore, the restriction of claims 29-33 has been withdrawn and the claims will be considered.

Allowable Subject Matter
Claims 18-21 and 26-33 are allowed.
The following is an examiner’s statement of reasons for allowance:

Claims 30-33 depend from claim 29 and contain its limitations and therefore are allowed for the same reason. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON GREGORY DAVIS whose telephone number is (571)270-3289.  The examiner can normally be reached on M, Tu: 7:30-5:00, W, Th: 7:30-5:00, F: 8:00-11:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON G DAVIS/Examiner, Art Unit 3745                                                                                                                                                                                                        
/MICHAEL LEBENTRITT/Primary Examiner, Art Unit 3745